Citation Nr: 0600832	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for prostate cancer, status post prostatectomy with 
impotence.

2.  Entitlement to a disability rating greater than 10 
percent for sprained left ankle with chronic synovitis and 
ligamentous laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1982.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which in pertinent part, denied the above 
claims.

In January 2004, the veteran was scheduled to appear at a 
personal hearing before a Veterans Law Judge at the RO, 
however, he failed to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In his Appeal To Board Of Veterans' Appeals received by the 
RO in July 2003, the veteran indicated that both his service-
connected prostate cancer and left ankle disabilities had 
increased in severity since his last VA examination.  This 
was reiterated by the veteran's representative in the 
Appellant's Brief dated in October 2005.  The most recent VA 
examination report of the veteran contained in his claims 
folder is from January 2003.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  As such, a current VA 
examination is necessary to assess the severity of the 
veteran's service-connected disabilities.  The RO also should 
take this opportunity to obtain any recent VA treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Las Vegas, Nevada, VA 
Medical Center and obtain and associate 
with the claims file any outstanding 
records of treatment pertaining to the 
veteran's prostate cancer and left ankle 
disabilities, dated since November 2002. 

2.  Schedule the veteran for a VA 
genitourinary examination.  The examiner 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected prostate cancer, status post 
prostatectomy with impotence.

The examiner is requested to discuss 
whether there is objective evidence that 
the veteran has urine leakage, post-
surgical urinary diversion, urinary 
incontinence, or stress incontinence which 
requires the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day.  

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Schedule the veteran for a VA joints 
examination.   The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
All necessary tests, including x-rays if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected sprained left ankle with chronic 
synovitis and ligamentous laxity.

The examiner should note the range of 
motion for the left ankle.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the left ankle is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


